DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 reciting “wherein the first parasitic structure and the two ends are arranged along the extending direction, and the at least one first parasitic structure is independent with the first three-dimensional antenna” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “at least one first parasitic structure provided adjacent to the first three-dimensional antenna, wherein the first parasitic structure and the two ends are arranged along the extending direction, and the at least one first parasitic structure is independent with the first three-dimensional antenna” is indefinite, since scope of this limitation cannot be ascertained. It’s NOT understood how the parasitic structure (e.g., element 23 in Fig. 2 of the invention) is arranged “along the extending direction” when the parasitic structure is “provided adjacent” to the first 3-D antenna 21. It’s further unclear how the parasitic structure 23 is “independent with” the first three-dimensional antenna 21 when they are distinct/separate elements (i.e., the parasitic structure is disposed independent to the 3-D antenna). 

Claim 10 reciting “wherein the number of the at least one first parasitic structures is two, two first parasitic structures are arranged symmetrically along an asymmetry axis perpendicular to the extending direction, and the shapes of the two first parasitic structures are the same or different” is indefinite, since scope of  “two first parasitic structures are arranged symmetrically along an asymmetry axis perpendicular to the extending direction, and the shapes of the two first parasitic structures are the same or different” cannot be ascertained. It’s not understood how many parasitic elements are being claimed and the parasitic structures are “arranged symmetrically along an asymmetry axis perpendicular to the extending direction”. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Desclos” (US 9190733). 
Claim 1: As best understood, Desclos discloses an antenna structure (Fig. 3 reproduced below), comprising a first antenna component, wherein the first antenna component comprises: 



    PNG
    media_image1.png
    287
    373
    media_image1.png
    Greyscale

a single antenna port P connected with another (left) end of the two ends (see Fig. 3, depicting left end connected to feed); and 
at least one first parasitic structure 22 provided adjacent to the first three-dimensional antenna, wherein the first parasitic structure and the two ends are arranged along the extending direction, and the at least one first parasitic structure is independent with the first three-dimensional antenna (see Fig. 3).  

Claims 2, 6 and 7: Desclos discloses the antenna structure according to claim 1, wherein the first three-dimensional antenna comprises an antenna main body C (Fig. 3 reproduced above, parallel to PCB), a feeding part B and a bending part A, wherein at least part of the antenna main body is located in a first (horizontal) plane, at least part of the feeding part is located in a second (vertical) plane different from the first plane, the feeding part B is connected between the antenna main body C and the single antenna port P, the bending part A is connected with one end of the antenna main body C far away from 
wherein each of the at least one first parasitic structure is an axisymmetric figure with an axis of symmetry along the extending direction (see Fig. 3); 
wherein the number of the at least one first parasitic structure is one, and the first parasitic structure is adjacent to one end of the antenna main body connected with the feeding part or one end of the antenna main body far away from the feeding part (see Fig. 3).  

Claims 8 and 10: Desclos discloses the antenna structure according to claim 2, wherein the number of the at least one first parasitic structure is two (81, 84; Fig. 10), wherein one of two first parasitic structures 84 is adjacent to one end of the antenna main body connected with the feeding part, and the other of the two first parasitic structures 81 is adjacent to one end of the antenna main body far away from the feeding part (see Fig. 10 and abstract; a skilled artisan would appreciate that pluralizing a well-known parasitic element to multiple elements is deemed obvious for antenna diversity);   
wherein the number of the at least one first parasitic structures is two (81, 84; Fig. 10), two first parasitic structures are arranged symmetrically along an asymmetry axis perpendicular to the extending direction, and the shapes of the two first parasitic structures are the same or different (see Fig. 10 and abstract; a skilled artisan would appreciate that pluralizing a well-known parasitic element to multiple elements is deemed obvious for antenna diversity). 

Claim 9: Desclos discloses the antenna structure according to claim 2, wherein the first parasitic structure is located in the first plane or a plane parallel to the first plane (see Fig. 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (US 2019/0356045), Figs. 10-11
Shau (US 2012/0001803), Fig. 9A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN ISLAM/Primary Examiner, Art Unit 2845